The Prudential Insurance Company of AmericaErin C. Schwerzmann Vice President, Corporate Counsel The Prudential Insurance Company of America 280 Trumbull Street Hartford, CT 06103 (860) 534-9177 fax: (860) 392-6307 September 9, 2014 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Union Security Insurance Company Variable Account C (Registration No. 033-48266) Ladies and Gentlemen: In accordance with paragraph (j) of Rule 497 of the Securities Act of 1933, we certify that: (1) the form of Prospectus Supplement that would have been filed under paragraph (e) of Rule 497 would not have differed from that contained in the most recent amendment, and (2) the text of the most recent amendment has been filed electronically. By:/s/ Erin C. Schwerzmann Erin C. Schwerzmann Vice President, Corporate Counsel The Prudential Insurance Company of America via EDGAR
